Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0002226
                                                         07-OCT-2014
                                                         08:58 AM



                          SCWC-13-0002226


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         STATE OF HAWAI'I,

                  Respondent/Plaintiff-Appellee,


                                 vs.


                           MARTIN YOUNG,

                  Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-13-0002226; CR. NO. 12-1-1580)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for certiorari was filed,

see Hawai'i Revised Statutes § 602-59(a) (Supp. 2013); see also

Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),

          IT IS HEREBY ORDERED that Petitioner’s application for


writ of certiorari, filed September 30, 2014, is dismissed


without prejudice to re-filing the application pursuant to HRAP


Rule 40.1(a) (2014) (“The application shall be filed within


thirty days after the filing of the intermediate court of 

appeals’ judgment on appeal or dismissal order, unless the time


for filing the application is extended in accordance with this


rule.”).


            DATED:   Honolulu, Hawai'i, October 7, 2014.

Glenn D. Choy                     /s/ Mark E. Recktenwald
for petitioner

                                  /s/ Paula A. Nakayama


                                  /s/ Sabrina S. McKenna


                                  /s/ Richard W. Pollack


                                  /s/ Michael D. Wilson





                                   2